Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of amendments dated 12/3/2021, the 35 USC 112(b) rejections are withdrawn with the exceptions of ones directed to claims 10, 11, 13 and 16.  It is noted that upon correction to the many statutory issues identified in the Non-Final office action of 9/3/2021, other issues have been created and are identified as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "geometric and complex shapes."  This limitation has already been instantiated in claim 1.  It is indefinite if this limitation is referring to that already instantiated or different geometric and complex shapes.  The Examiner 
Claim 10 recites the limitation "white pixels and black pixels."  This limitation has already been instantiated in claim 1.  It is indefinite if this limitation is referring to that already instantiated or different white pixels and black pixels.  The Examiner suggests utilizing the instantiated Pixel Map (PM) instead thereby providing clarity and usage of a limitation that is otherwise not utilized.
Claim 10 recites the limitation "at least one pattern."  This limitation has already been instantiated in claim 1.  It is indefinite if this limitation is referring to that already instantiated or a different at least one pattern as presented in lines 4 and 6.
Claims 11 and 13 are rejected for failing to remedy the indefinite condition of claim 10.
Claim 13 recites the limitation "geometric and complex shapes ... white pixels and black pixels."  This limitation has already been instantiated in claim 1 from which claim 11 ultimately depends and is incorporated into claim 13 and is necessarily incorporated therein.  It is indefinite if this limitation is referring to that already instantiated or a different geometric and complex shapes.  The Examiner suggests utilizing the instantiated Pixel Map (PM) and/or Shape Map (SM) instead thereby providing clarity and usage of a limitation that is otherwise not otherwise referenced.
Claims 14 and 15 recite the limitation "coded information
Claim 16 recites the limitation “... the at least one digital image (20) with coded information from claim 14 or the at least one image printed on a physical support with coded information from claim 15.”  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-4, 6, 8, 12, 18, 21 and 22 are allowed.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... said identification of symbols (11) in an obtained image further comprises a pixel repositioning step of the obtained image, the said pixel repositioning comprising: identifying a neighboring set of N pixels adjacent to a first set of K×K pixels, N and K consisting of non-negative integers; comparing the neighbor set with an expected neighbor set, said expected neighbor set consisting of a stored pattern; determining the position that minimizes a norm of the difference between the neighbor set and the expected neighbor set; positioning of a new pixel in the position of the previous step; and propagating the previous steps by all the pixels of the obtained image; thus obtaining a repositioned obtained image.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Data hiding in binary text documents, August 2001 by Mei et al., discusses utilizing pattern sets to watermark a digital image thereby providing for easy detection of embedded data and without requiring any special enforcing techniques for detecting the embedded data. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672